     Case 4:19-cv-00789-P Document 40 Filed 12/20/19                Page 1 of 5 PageID 1078


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

BNSF RAILWAY COMPANY, et al.,                    §
                                                 §
        Plaintiffs,                              §
                                                 §
v.                                               §
                                                           Civil Action No. 4:19-CV-00789-P
                                                 §
INTERNATIONAL ASSOCIATION                        §
OF SHEET METAL, AIR, RAIL AND                    §
TRANSPORTATION WORKERS—                          §
TRANSPORTATION DIVISION,                         §
                                                 §
        Defendant.                               §

        NOTICE OF UNOPPOSED FILING OF POST-HEARING SUPPLEMENT

        The Court heard arguments in this case on December 19, 2019. At the hearing, Plaintiffs

repeatedly mentioned a list of orders requiring collective bargaining. Plaintiffs offered to file this

list of cases on the docket and do so now, attached as Exhibit A.

                                               Respectfully submitted,


                                                      /s/ Russell D. Cawyer
                                               Donald J. Munro
                                               D.C. Bar No. 453600
                                               Aaron S. Markel
                                               D.C. Bar No. 1018072
                                               JONES DAY
                                               51 Louisiana Avenue, NW
                                               Washington, DC 20001
                                               Telephone: (202) 879-3939
                                               Facsimile: (202) 626-1700
                                               Email: dmunro@jonesday.com
                                               Email: amarkel@jonesday.com




Notice Of Unopposed Filing Of Post-Hearing Supplement – Page 1                              3052463_1
   Case 4:19-cv-00789-P Document 40 Filed 12/20/19                Page 2 of 5 PageID 1079


                                               Brian Jorgensen
                                               Texas State Bar No. 24012930
                                               JONES DAY
                                               2727 N. Harwood Street, Suite 500
                                               Dallas, TX 75201-1515
                                               Telephone: (214) 220-3939
                                               Facsimile: (214) 969-5100
                                               Email: bmjorgensen@jonesday.com

                                               Russell D. Cawyer
                                               State Bar No. 00793482
                                               Braden C. Allman
                                               State Bar No. 24107690
                                               KELLY HART & HALLMAN LLP
                                               201 Main Street, Suite 2500
                                               Fort Worth, Texas 76102
                                               Telephone: (817) 332-2500
                                               Telecopy: (817) 878-9280
                                               Email: russell.cawyer@kellyhart.com
                                               Email: braden.allman@kellyhart.com

                                               ATTORNEYS FOR PLAINTIFFS



                              CERTIFICATE OF CONFERENCE

       The undersigned counsel conferred with Kevin Brodar, counsel for Defendant, after the
hearing on December 19, 2019. Defendant does not oppose this supplement.


                                                      /s/ Russell D. Cawyer
                                               Russell D. Cawyer



                                 CERTIFICATE OF SERVICE

        On December 20, 2019, I filed the foregoing document with the clerk of court for the
U.S. District Court, Northern District of Texas. I hereby certify that I have served all counsel
and/or pro se parties of record electronically or by another manner authorized by Federal Rule of
Civil Procedure 5 (b)(2).

                                                      /s/ Russell D. Cawyer
                                               Russell D. Cawyer



Notice Of Unopposed Filing Of Post-Hearing Supplement – Page 2                         3052463_1
     Case 4:19-cv-00789-P Document 40 Filed 12/20/19              Page 3 of 5 PageID 1080



                                      EXHIBIT A
      BNSF Railway Company et al. v. International Association of Sheet Metal, Air, Rail and
                     Transportation Workers – Transportation Division
                            Civil Action No. 4:19-cv-00789-P

                            Orders Requiring Collective Bargaining

1.      Binstock v. DHSC, LLC, No. 5:16-cv-01060, 2017 WL 3895096, at *8 (N.D. Ohio Sept.
        5, 2017) (ordering bargaining of at least 24 hours per month)

2.      Paulsen v. Primeflight Aviation Servs., No. 1:16-cv-05338 (E.D.N.Y. Oct. 24, 2016)
        Order Granting Petitioner’s Motion for Preliminary Injunction (ECF No. 25) at 2
        (entering injunction requiring good faith bargaining pending further proceedings before
        the NLRB), aff’d in relevant part and reversed in part on other grounds by Paulsen v.
        PrimeFlight Aviation Servs., Inc., 718 F. App’x 42 (2d Cir. 2017)

3.      Kreisberg v. Emerald Green Bldg. Servs., LLC, 169 F. Supp. 3d 261, 274–75 (D. Mass.
        2015) (granting temporary injunction requiring good faith bargaining pending final
        resolution of matters pending before the NLRB)

4.      Lineback v. SMI/Div. of DCX-Chol Enterprises, Inc., No. 1:14-CV-228 JD, 2014 WL
        5798428, at *15 (N.D. Ind. Nov. 7, 2014) (granting temporary injunction requiring good
        faith bargaining for at least six months, pending final resolution before the NLRB)

5.      Rubin v. Hosp. of Barstow, Inc., No. 5:13-CV-00933-CAS, 2013 WL 3618802, at *1–2
        (C.D. Cal. June 24, 2013) (granting temporary injunction requiring good faith bargaining
        pending final resolution before the NLRB, and prohibiting party from otherwise
        interfering with bargaining by, among other things, “refusing to offer proposals or
        counter proposals; [or] abruptly shortening and/or canceling bargaining sessions”)

6.      Garcia ex rel. N.L.R.B. v. S & F Mkt. St. Healthcare, LLC, No. CV 12-1773 PA VBKX,
        2012 WL 1322888, at *14–15 (C.D. Cal. Apr. 17, 2012) (granting preliminary injunction
        requiring party to “bargain in good faith . . . with respect to rates of pay, hours of work
        and other terms and conditions of employment”)

7.      Paulsen v. Renaissance Equity Holdings, LLC, 849 F. Supp. 2d 335, 362–63 (E.D.N.Y.
        2012) (granting preliminary injunction requiring party to “commence bargaining in good
        faith”)

8.      Small ex rel. National Labor Relations Board v. Avanti Health Sys. LLC, No. CV 11-
        01349 ODW (FMOx), 2011 WL 13209169, at *6 (C.D. Cal. Mar. 28, 2011) (granting
        injunction and requiring respondent to “take the . . . affirmative action” of “bargain[ing]
        collectively and in good faith”), aff’d 661 F.3d 11080 (9th Cir. 2011)




Exhibit A – Page 1                                                                       3052463_1
     Case 4:19-cv-00789-P Document 40 Filed 12/20/19              Page 4 of 5 PageID 1081


9.      Muffley ex rel. N.L.R.B. v. DaNite Holdings, Ltd., No. 2:10-CV-605, 2010 WL 3001854,
        at *5 (S.D. Ohio July 30, 2010) (requiring bargaining “during the pendency of the
        administrative proceedings”)

10.     Norelli v. HTH Corp., 699 F. Supp. 2d 1176, 1206–07 (D. Haw. 2010) (issuing injunction
        requiring party to take the “affirmative steps” of “bargaining in good faith” and to
        “resume contract negotiations”), aff’d sub nom. Frankl v. HTH Corp., 650 F.3d 1334 (9th
        Cir. 2011)

11.     Peck v. Horizons Youth Services, LLC, No. CIV S-09-1600 LKK/JFM, 2009 WL
        2381761, at *13 (E.D. Cal. July 7, 2009) (granting temporary injunction and ordering that
        “pending the final disposition of the matters pending before the [NLRB]” party was
        “enjoined and restrained from” refusing to bargain and was required to take the
        “affirmative steps” of “meet[ing] and bargain[ing]”)

12.     Norelli v. SFO Good-Nite Inn, No. C06-07335 MJJ, 2007 WL 662477, at *16 (N.D. Cal.
        Mar. 1, 2007) (granting temporary injunction requiring parties to engage in good faith
        bargaining pending resolution of matters before the NLRB “until either a good-faith
        impasse or an understanding on a new collective-bargaining agreement is reached”)

13.     Aguayo v. S & F Mkt. St. Healthcare LLC, No. CV05-8165 SVW (PJWX), 2006 WL
        941183, at *7 (C.D. Cal. Mar. 22, 2006) (granting injunction requiring collective
        bargaining), aff’d 205 F. App’x 632 (9th Cir. 2006)

14.     Ahearn v. Muth Lumber Co., No. C-1-99-914, 2000 WL 33201877, at *4–5 (S.D. Ohio
        Feb. 10, 2000) (enjoining party from “failing or refusing to meet and bargain at
        reasonable times and places” and providing that “[t]his Order shall remain in effect until
        final resolution by the NLRB” on the outstanding unfair labor practice charges)

15.     Fleischut v. Burrows Paper Corp., No. 3:98-CV-791WS, 1999 WL 1036515, at *7–8
        (S.D. Miss. Sept. 30, 1999) (granting temporary injunction requiring good faith
        bargaining pending resolution of claims before the NLRB)

16.     Overstreet v. Thomas Davis Med. Centers, P.C., 9 F. Supp. 2d 1162, 1167–68 (D. Ariz.
        1997) (granting temporary injunction and ordering party to “[t]ake the following
        affirmative actions,” which included “bargain in good faith”)

17.     Silverman v. Major League Baseball Player Relations Comm., Inc., 880 F. Supp. 246,
        261 (S.D.N.Y.) (Sotomayor, J.) (granting injunction requiring parties to bargain in good
        faith “until either (1) the Players and Owners enter into a new collective bargaining
        agreement that replaces the expired Basic Agreement, or (2) the final disposition of the
        matters pending before the [NLRB]”), aff’d, 67 F.3d 1054 (2d Cir. 1995)




Exhibit A – Page 2                                                                      3052463_1
   Case 4:19-cv-00789-P Document 40 Filed 12/20/19                Page 5 of 5 PageID 1082


18.     Pascarell v. Gitano Grp., Inc., 730 F. Supp. 616, 625–26 (D.N.J. 1990) (granting
        temporary injunction and ordering that “pending final adjudication by the [NLRB] of the
        instant charges,” the party violating the law must “cease and desist from . . . failing or
        refusing to . . . bargain in good faith”)

19.     Silverman for & on Behalf of N.L.R.B. v. Imperia Foods, Inc., 646 F. Supp. 393, 400
        (S.D.N.Y. 1986) (granting preliminary injunction requiring good faith bargaining “in
        order to protect the collective bargaining process”)

20.     Teamsters, Airline Div. v. BIC Guardian Services, Inc., No. 3-74-841-B, 1974 WL 1353,
        at *3-4 (N.D. Tex. Sept. 9, 1974) (granting temporary restraining order and enjoining
        party from “[r]refusing to bargain in good faith”)

21.     Chicago & N. W. Ry. Co. v. United Transp. Union, 330 F. Supp. 646, 652 (N.D. Ill. 1971)
        (ordering SMART-TD’s predecessor to “begin negotiating and bargaining conferences in
        an attempt to reach an agreement over the crew consist controversy”)




Exhibit A – Page 3                                                                      3052463_1
